SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

         Todd B. Glassman v. Steven P. Friedel (A-48/49/50/51-20) (085273)

Argued October 1, 2021 -- Decided December 23, 2021

PATTERSON, J., writing for a unanimous Court.

        In this appeal, the Court addresses the allocation of damages in cases in which a
plaintiff asserts claims against successive tortfeasors and settles with the initial
tortfeasors before trial.

        In March 2017, Jennifer Collum-Glassman, a forty-five-year-old teacher, tripped
and fell as she was leaving a restaurant owned and operated by Juanito’s, Inc., and KLE
Properties, LLC (collectively, the Property Defendants). Collum-Glassman fractured her
left ankle and was hospitalized at Hackensack Meridian Health d/b/a Riverview Medical
Center and treated by seven medical professionals (collectively, the Medical Defendants).

       Three weeks after a surgery on her ankle, Collum-Glassman suffered a pulmonary
embolism and died. According to plaintiff’s answers to interrogatories, an autopsy
revealed that the cause of death was “[s]addle pulmonary embolism due to
immobilization following fractures of left ankle due to fall.”

       In June 2018, plaintiff Todd B. Glassman, as Executor of the Estate of Collum-
Glassman, his wife, filed a wrongful death and survival action against the Property
Defendants. In discovery, plaintiff’s counsel served the expert report of a forensic
economist on counsel for the Property Defendants. The expert opined that as a result of
Collum-Glassman’s death, plaintiff suffered economic loss in the amount of over $2.3
million, consisting of lost earnings, health coverage, pension benefits, and services. In an
amended complaint, plaintiff added claims against the Medical Defendants.

        In September 2019, counsel for plaintiff and counsel for the Property Defendants
filed a stipulation of dismissal, stating that plaintiff had settled his claims against those
defendants. The amount of the settlement was $1.15 million.

       The Medical Defendants then moved before the trial court for an order “to
establish the principles espoused in [Ciluffo v. Middlesex General Hospital, 146 N.J.
Super. 476 (App. Div. 1977)], regarding successor liability.”


                                              1
        The court granted each defendant’s application, stating that “the principles set
forth in [Ciluffo] shall apply to this case.” It ordered that the Medical Defendants would
receive a pro tanto credit based on the amount plaintiff received in his settlement.

        The Appellate Division reversed, rejecting the application of the Ciluffo pro tanto
credit to successive-tortfeasor cases in light of the Legislature’s enactment of the
Comparative Negligence Act, N.J.S.A. 2A:15-5.1 to -5.8. Glassman v. Friedel, 465 N.J.
Super. 436, 445-46 (App. Div. 2020). The Appellate Division ordered that the trial court
charge the jury to apportion the damages between the two successive causative events on
which plaintiff premised his claims, Collum-Glassman’s initial accident and the alleged
medical malpractice. See id. at 446-69.

       The Court granted the Medical Defendants leave to appeal. 245 N.J. 469 (2021).

HELD: The Court agrees with the Appellate Division that the Ciluffo pro tanto credit
does not further the legislative intent expressed in the Comparative Negligence Act and
does not reflect developments in case law over the past four decades. In its stead, the
Court sets forth a procedure to apportion any damages assessed in the trial of this case
and future successive-tortfeasor cases in which the plaintiff settles with the initial
tortfeasors prior to trial.

1. At common law, the plaintiff could place the entire burden of fault on one defendant,
who was then helpless to shift any of the responsibility to any other joint defendants. In
1952, responding to that injustice, the Legislature enacted the first of two statutes that
now comprise New Jersey’s allocation-of-fault statutory scheme, the Joint Tortfeasors
Contribution Law (JTCL), N.J.S.A. 2A:53A-1 to -5. Under that statute, a defendant who
paid the injured person more than that defendant’s pro rata share of a judgment -- the
total judgment divided by the total number of defendants -- was entitled to recover the
excess from the remaining tortfeasors. And under case law applying the JTCL, a
settlement with a joint tortfeasor was held to reduce the plaintiff’s total claim against the
non-settling codefendant(s) by the pro rata share, regardless of the actual amount of the
settlement, and to bar contribution from the settling tortfeasor. (pp. 13-16)

2. When it enacted the Comparative Negligence Act (CNA) in 1972, the Legislature
fundamentally altered the method by which courts determine the impact of the plaintiff’s
settlement with one joint tortfeasor on the liability of the remaining non-settling
tortfeasors. The Act’s key reform ameliorated the harsh consequences of the doctrine of
contributory negligence, which had barred any recovery under the common law. The
Legislature also prescribed a procedure by which the factfinder assesses each joint
tortfeasor’s percentage of fault and the court molds the judgment in accordance with that
assessment. See N.J.S.A. 2A:15-5.2. The Legislature incorporated the right of
contribution prescribed by the JTCL into the CNA’s fault-based allocation scheme. See
N.J.S.A. 2A:15-5.3(e). When the CNA and JTCL are applied in tandem, the percentage

                                              2
of a total judgment assessed against a joint tortfeasor is determined not by pro rata
allocation of damages, but by the factfinder’s determination of the fault of each tortfeasor
and, in cases involving contributory negligence, the fault of the plaintiff. (pp. 16-18)

3. In applying those laws, the Court has held that a non-settling defendant who provides
“fair and timely notice” of intent to seek an allocation of fault to a settling defendant at
trial, and then proves the settling defendant’s fault, is entitled to such an allocation, even
without a crossclaim against the settling defendant. Young v. Latta, 123 N.J. 584, 596-97
(1991). Thus, the plaintiff’s settlement with one joint tortfeasor may afford a credit to
non-settling tortfeasors against the plaintiff’s recovery. That credit, however, is not a pro
rata credit based on the number of defendants remaining in the case. Nor is it a pro tanto
credit premised on the amount paid by the settling defendant to the plaintiff. The credit,
instead, is based on the factfinder’s allocation of fault to the settling defendant at trial,
with the non-settling defendant bearing the burden of proving the settling defendant’s
fault. Indeed, unless the non-settling joint tortfeasor provides fair and timely notice and
proves the settling defendant’s fault at trial, the settlement has no effect on the damages
imposed on the non-settling parties. Depending on the terms of the settlement and the
outcome of the trial, the allocation-of-fault procedure may provide a strategic advantage
to either the plaintiff or the non-settling joint tortfeasors. (pp. 18-24)

4. In Ciluffo, the Appellate Division did not rely on the JTCL or CNA as controlling
authority in the successive-tortfeasor case before it. 146 N.J. Super. at 483. Instead, the
court invoked pre-CNA decisions to reason that an initial tortfeasor “is potentially liable
for all the natural and proximate injuries that flow from the initial tort.” Id. at 482. The
court thus directed trial courts to assess the “injuries caused by the successive
independent tortfeasor” and compare them “with the damages recoverable for all of [the
plaintiff’s] injuries,” so the plaintiff would not obtain a double recovery. Id. at 482-83.
(pp. 24-27)

5. In Campione v. Soden, the Court considered the allocation of damages to successive
tortfeasors and inferred from the CNA “that the legislative objective would be achieved
by requiring juries to apportion damages between the successive accidents and to
apportion fault among the parties responsible for each accident.” 150 N.J. 163, 184
(1997). In its reasoning, the Court proposed a two-step analysis in successive-tortfeasor
cases tried before a jury in which the plaintiff does not settle with any defendant prior to
trial. Id. at 184-85. The Court explains Campione’s approach and notes it resembles the
approach adopted in section 26 of the Third Restatement of Torts. (pp. 28-31)

6. The Court explains in detail why it agrees with the Appellate Division that that the pro
tanto credit for non-settling defendants in successive-tortfeasor cases is incompatible with
New Jersey’s statutory allocation-of-fault scheme and case law as it has developed since
Ciluffo was decided. The Court overrules Ciluffo. (pp. 31-34)


                                              3
7. New Jersey’s comparative-fault statutory scheme, Campione, and section 26 of the
Third Restatement of Torts suggest an equitable method of apportioning damages in
successive tortfeasor cases in which the plaintiff has alleged that multiple causative
events caused the harm and has settled with the initial tortfeasor prior to trial.

   • The initial stage of the procedure is the jury’s apportionment of damages to each
     causative event, if the damages are divisible and thus can be apportioned.

          o In the first step of that apportionment process, the non-settling defendant
            alleged to be responsible for the second causative event may present proof
            of the damages suffered by plaintiff as a result of the first causative event.
            A plaintiff who previously asserted in pleadings or discovery that the initial
            tortfeasor was negligent may not take the opposite position at trial, but
            plaintiff may urge the jury to apportion only a minor component of the
            damages -- or none at all -- to the first causative event.

          o Next, the trial court should instruct the jury to quantify the damages
            resulting from the first causative event. The Court explains in detail how to
            prevent a double recovery, why the amount of the settlement should not be
            disclosed, and other important aspects of this step.

          o The trial court should also instruct the jury to determine the amount of
            damages that resulted from the second causative event, which would
            constitute the total damages awarded to plaintiff in the judgment to be
            entered by the trial court.

   • In the second stage of the apportionment process, the trial court should instruct the
     jury to apportion fault among the non-settling defendants as joint tortfeasors, in
     accordance with N.J.S.A. 2A:15-5.2(a), with the percentages adding up to one
     hundred percent. The court would then mold the total judgment -- the amount of
     damages attributed by the jury to the medical malpractice -- in accordance with the
     percentage of fault allocated to each defendant. N.J.S.A. 2A:15-5.2(d).

The Court provides detailed guidance as to the entire two-step apportionment process it
sets forth and agrees with the Appellate Division that the process “is fair and wholly
consonant with the developments in our law since Ciluffo.” Glassman, 465 N.J. Super. at
469. (pp. 34-38)

      AFFIRMED AS MODIFIED.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, FERNANDEZ-
VINA, SOLOMON, and PIERRE-LOUIS join in JUSTICE PATTERSON’s opinion.


                                            4
    SUPREME COURT OF NEW JERSEY
     A-48/49/50/51 September Term 2020
                    085273


            Todd B. Glassman, as
           Executor of the Estate of
             Jennifer K. Collum-
            Glassman, deceased,

             Plaintiff-Respondent,

                       v.

            Steven P. Friedel, M.D.,
           Charles W. Farrell, M.D.,
          Lon Weiner, M.D., Natacha
       Field, R.N., Tanya Gooden, R.N.,
           Constance MacKay, R.N.,
        Anuradha Thalasila, M.D., and
         Hackensack Meridian Health
       d/b/a Riverview Medical Center,

            Defendants-Appellants,

                      and

            Juanito’s Inc. and KLE
               Properties, LLC,

                  Defendants.

      On appeal from the Superior Court,
Appellate Division, whose opinion is reported at
    465 N.J. Super. 436 (App. Div. 2020).

    Argued                      Decided
October 1, 2021             December 23, 2021


                       1
             John M. Hockin, Jr. argued the cause for appellants
             Natacha Field, R.N., Tanya Gooden, R.N., and
             Hackensack Meridian Health d/b/a Riverview Medical
             Center (Ronan, Tuzzio & Giannone, attorneys; Anthony
             M. Tracy, of counsel and on the brief).

             Michael R. Ricciardulli argued the cause for appellant
             Anuradha Thalasila, M.D. (Ruprecht Hart Ricciardulli &
             Sherman, attorneys; Michael R. Ricciardulli, of counsel
             and on the brief, and Louis A. Ruprecht, on the brief).

             Herbert Kruttschnitt, III argued the cause for appellant
             Constance MacKay, R.N. (Dughi, Hewit & Domalewski,
             attorneys; Herbert Kruttschnitt, III, of counsel, and Ryan
             A. Notarangelo, on the brief).

             Michael G. Halpin argued the cause for appellant Charles
             W. Farrell, M.D. (Grossman, Heavey & Halpin,
             attorneys; Michael G. Halpin, of counsel and on the
             brief).

             Christina Vassiliou Harvey argued the cause for
             respondent (Lomurro, Munson, Comer, Brown &
             Schottland; attorneys; Christina Vassiliou Harvey, of
             counsel and on the brief, Jonathan H. Lomurro, of
             counsel, and Alan J. Weinberg, on the brief).


          JUSTICE PATTERSON delivered the opinion of the Court.


      In this appeal, we address the allocation of damages in cases in which a

plaintiff asserts claims against successive tortfeasors and settles with the initial

tortfeasors before trial.




                                         2
      Plaintiff Todd B. Glassman, as Executor of the Estate of Jennifer K.

Collum-Glassman, his wife, filed a wrongful death and survival action against

the owners of a restaurant where Collum-Glassman fractured her ankle. He

alleged that the property owners’ negligence caused Collum-Glassman’s

accident, which in turn caused her pulmonary embolism and death a month

later. Plaintiff also asserted wrongful death and survival claims against

physicians and nurses who treated Collum-Glassman for her ankle injury and

the hospital that employed them, contending that Collum-Glassman’s

pulmonary embolism and death resulted from medical malpractice. Plaintiff

thus claimed that Collum-Glassman’s injuries and death resulted from two

independent events that occurred at different times and were caused by distinct

groups of tortfeasors.

      After plaintiff settled his claims against the property owners, the trial

court granted the non-settling medical malpractice defendants’ pretrial motion

for a pro tanto credit1 based on the amount plaintiff received in his settlement,

pursuant to the Appellate Division’s opinion in Ciluffo v. Middlesex General

Hospital, 146 N.J. Super. 476, 481-83 (App. Div. 1977).


1
  The term “pro tanto” denotes “[t]o that extent; for so much.” Black’s Law
Dictionary 1478 (11th ed. 2019). In the setting of this case, a “pro tanto
credit” is “a credit in the amount of the settlement with the settling tortfeasor .”
Restatement (Third) of Torts: Apportionment of Liability § 16 cmt. c (Am.
Law Inst. 2000).
                                         3
         The Appellate Division granted plaintiff’s motion for leave to file an

interlocutory appeal, and reversed the trial court’s determination. Glassman v.

Friedel, 465 N.J. Super. 436, 445-46 (App. Div. 2020). In its opinion, the

Appellate Division rejected the application of the Ciluffo pro tanto credit to

successive-tortfeasor cases in light of the Legislature’s enactment of the

Comparative Negligence Act, N.J.S.A. 2A:15-5.1 to -5.8. The Appellate

Division ordered that the trial court charge the jury to apportion the damages

between the two successive causative events on which plaintiff premised his

claims, Collum-Glassman’s initial accident and the alleged medical

malpractice. See id. at 446-69.

         We granted leave to appeal, and we now modify and affirm the

Appellate Division’s decision. We agree with the Appellate Division that the

Ciluffo pro tanto credit does not further the legislative intent expressed in the

Comparative Negligence Act and does not reflect developments in our case

law over the past four decades. In its stead, we set forth a procedure to

apportion any damages assessed in the trial of this case and future successive-

tortfeasor cases in which the plaintiff settles with the initial tortfeasors prior to

trial.




                                          4
                                       I.

                                       A.

      On March 25, 2017, Collum-Glassman, a forty-five-year-old special

education teacher, visited Juanito’s, a Red Bank restaurant, to buy take-out

food for her family. According to plaintiff, Juanito’s was owned and operated

by defendants Juanito’s, Inc., and KLE Properties, LLC (collectively, the

Property Defendants).

      As Collum-Glassman left the restaurant, she tripped and fell in the

doorway, sustaining a comminuted trimalleolar fracture of her left ankle. She

was hospitalized at Hackensack Meridian Health d/b/a Riverview Medical

Center (Riverview) and treated by seven medical professionals affiliated with

Riverview: Steven P. Friedel, M.D.; Lon Weiner, M.D.; Charles W. Farrell,

M.D.; Anuradha Thalasila, M.D.; Natacha Field, R.N.; Tanya Gooden, R.N.;

and Constance MacKay, R.N. (collectively, the Medical Defendants).

      On March 30, 2017, defendants Weiner and Friedel conducted an open

reduction internal fixation of Collum-Glassman’s left ankle. On April 19,

2017, three weeks after the surgery, Riverview discharged Collum-Glassman.

      On April 26, 2017, Collum-Glassman suffered a pulmonary embolism

and died. According to plaintiff’s answers to interrogatories, an autopsy




                                       5
revealed that the cause of death was “[s]addle pulmonary embolism due to

immobilization following fractures of left ankle due to fall.”

                                       B.

                                       1.

      On June 28, 2018, plaintiff filed a wrongful death and survival action

against the Property Defendants. Plaintiff alleged that the Property Defendants

“did own, control, inspect, maintain, clean and repair” Juanito’s on the date of

Collum-Glassman’s accident, that they “did carelessly and negligently control,

inspect and maintain the aforesaid premises,” and that, as a result of the

defendants’ negligence, Collum-Glassman “suffered severe injuries ultimately

leading to her death.”

      In discovery, plaintiff’s counsel served the expert report of a forensic

economist on counsel for the Property Defendants. The expert opined that as a

result of Collum-Glassman’s death, plaintiff suffered economic loss in the

amount of $2,349,278, consisting of lost earnings, health coverage, pension

benefits, and services.

      In an amended complaint, plaintiff reiterated his wrongful death and

survival claims against the Property Defendants. He also asserted wrongful

death and survival claims against defendants Riverview, Friedel, Weiner,

Farrell, Field, Gooden, and McKay, alleging that each defendant negligently

                                        6
violated and deviated from the standard of care and was otherwise negligent

and careless in treating Collum-Glassman. Plaintiff alleged that Collum-

Glassman suffered an injury to her right leg during surgery performed on her

left ankle, and that she “sustained severe, painful bodily injuries, which

necessitated her obtaining additional medical treatment, caused her great pain

and suffering and incapacitated her until her death.” In a second amended

complaint, plaintiff asserted similar claims against defendant Thalasila.

      In their answers, the Medical Defendants asserted affirmative defenses

based on comparative negligence and crossclaims for contribution and

indemnification against the other defendants. Each defendant provided notice

of intent to seek an allocation of fault pursuant to ----
                                                     Rule 4:7-5(c) against any

settling defendant in the event that the plaintiff settled his claims against one

or more defendants prior to trial.

                                        2.

      On September 11, 2019, counsel for plaintiff and counsel for the

Property Defendants filed a stipulation of dismissal, stating that plaintiff had

settled his claims against those defendants. In an application seeking an

apportionment hearing and the appointment of a law guardian for plaintiff’s

minor child, plaintiff’s counsel disclosed that KLE Properties had agreed to




                                         7
pay $1,150,000 to plaintiff in settlement of plaintiff’s claims against the

Property Defendants.

      The Medical Defendants then moved before the trial court for an order

“to establish the principles espoused in Ciluffo regarding successor liability.”

The court granted each defendant’s application, stating that “the principles set

forth in [Ciluffo] shall apply to this case.” It ordered that “if the settlement of

[the Property Defendants] exceeds the total provable damages found by the

jury, plaintiff will not be entitled to any compensation” from each defendant.

The trial court further ruled that “if the settlement of [the Property Defendants]

exceeds the total provable damages found by the jury minus the damages

found to be attributable” to a specific defendant, “then the amount of this

excess shall be credited against the award payable by” that defendant. Finally,

the court ordered that “if the settlement of [the Property Defendants] is less

than the total provable damages found by the jury minus the damages found to

be attributable” to a specific defendant, then “plaintiff shall be permitted to

recover the full amount assessed” to that defendant. The court provided

hypothetical examples illustrating the manner in which the pro tanto credit

would be calculated, depending upon the court’s determination of the settling

parties’ intent and the verdict at trial.




                                            8
      Plaintiff moved for reconsideration, arguing that the trial court’s orders

were in essence a grant of summary judgment notwithstanding the existence of

genuine issues of material fact. He also asserted that the court had improperly

applied the principles of Ciluffo.

      The trial court rejected plaintiff’s arguments and denied reconsideration.

The court reasoned that its orders “take into account a total amount of damages

and then subtract the total amount of damages attributable to the alleged

medical malpractice. This math provides the court with enough information to

derive damages from the slip and fall.”

                                       3.

      Pursuant to Rule 2:5-6(a), plaintiff moved for leave to appeal the trial

court’s interlocutory orders, and the Appellate Division granted leave to

appeal.

      In a thoughtful and comprehensive opinion by Judge Messano, the

Appellate Division acknowledged that under Ciluffo, the Medical Defendants

were “entitled potentially to a pro tanto credit against any award based on the

plaintiff’s prior settlement with the owner of the premises.” Glassman, 465

N.J. Super. at 442 (footnote omitted) (discussing Ciluffo, 146 N.J. Super. at

482-83). The court noted, however, that Ciluffo had not addressed “the

continued viability of a settlement credit after enactment of the Comparative

                                          9
Negligence Act.” Id. at 443. The appellate court concluded that the pro tanto

credit envisioned in Ciluffo was a vestige of pre-Comparative Negligence Act

common law, and it accordingly rejected the continued application of such

credits under the current statutory scheme. Id. at 464-68.

      The Appellate Division addressed the manner in which damages should

be allocated in a successive-tortfeasor setting in which the plaintiff has settled

with the initial tortfeasor. Id. at 446-58. The court rejected the Medical

Defendants’ contention that the Comparative Negligence Act has no relevance

to successive tortfeasors. Id. at 452-53. It recognized, however, that “a

successive tortfeasor is liable generally only for damages proximately caused

by the independent tortious conduct succeeding the original event.” Id. at 451.

The court reasoned that in the successive-tortfeasor setting, the Legislature’s

goal of fair apportionment of damages in accordance with each party’s fault is

best achieved “by requiring juries to apportion damages between . . .

successive [events] and to apportion fault among the parties responsible for

each [event].” Id. at 457 (omission and alterations in original) (quoting

Campione v. Soden, 150 N.J. 163, 184 (1997)). The Appellate Division stated

that “a successive tortfeasor may, upon adequate proof, seek the factfinder’s

apportionment of damages between those proximately caused by its negligence

and those caused by the initial tortfeasor, regardless of whether the initial

                                        10
tortfeasor was adjudged to have been negligent or whether the initial tortfeasor

remains in the case.” Id. at 454-55 (citing Campione, 150 N.J. at 184).

      The Appellate Division thus held that the Medical Defendants were

entitled to an allocation of damages between damages attributable to Collum-

Glassman’s accident at Juanito’s and damages that resulted from the Medical

Defendants’ alleged medical malpractice. Id. at 457-58, 469. As the court

explained, if the $1,150,000 settlement between plaintiff and KLE Properties,

LLC “is less than the jury’s assessment” of damages related to Collum-

Glassman’s ankle fracture at Juanito’s, “plaintiff reaps the result of what may

have been a bad bargain, but the Medical Defendants are only responsible for

the damages attributable to their negligence.” Id. at 469. In contrast, the

Appellate Division explained, “[i]f the settlement is more than the jury’s

assessment, plaintiff receives the benefit, but the Medical Defendants are still

responsible only for what the jury has determined is the full measure of the

damages attributed to their negligence.” Ibid.

      The Appellate Division accordingly reversed the trial court’s

determinations, vacated its orders, and remanded the matter to the trial court

for further proceedings. Id. at 446, 468-69.




                                       11
                                        4.

      We granted the Medical Defendants’ motions for leave to appeal. 245

N.J. 469 (2021).

                                        II.

                                        A.

      The Medical Defendants urge us to reaffirm the Ciluffo pro tanto credit,

which they view to be consonant with case law recognizing the distinction

between joint and successive tortfeasors. They argue that the Comparative

Negligence Act governs only cases involving joint tortfeasors, and that it has

no bearing on this appeal. The Medical Defendants assert that the Appellate

Division’s allocation of damages permits a plaintiff who has settled with an

initial tortfeasor to achieve a double recovery for the same damages.

                                        B.

      Plaintiff argues that we should affirm the Appellate Division’s

determination that the Comparative Negligence Act abrogates the procedure

for the award of a pro tanto settlement credit prescribed in Ciluffo. He

contends that the Comparative Negligence Act governs all negligence actions,

including actions involving successive tortfeasors as well as actions involving

joint tortfeasors. Plaintiff asserts that the Act’s application would limit any




                                        12
damages imposed on the Medical Defendants to the percentage of the harm

caused by their negligence, thus avoiding any unfair double recovery.

                                       III.

                                       A.

      We have not previously addressed the impact of an initial tortfeasor’s

settlement with a plaintiff on the damages imposed on successive tortfeasors

found liable at trial. We find guidance, however, in principles stated by the

Legislature and our courts as they have addressed allocation of fault to settling

defendants in the more prevalent joint-tortfeasor setting.

                                       1.

      At common law, prior to the more recent statutory developments in

contribution among tortfeasors, “the plaintiff alone controlled where the

burden of fault would lie.” Young v. Latta, 123 N.J. 584, 588 (1991). The

rule also allowed a plaintiff to “control the proportion in which culpable

tortfeasors would be responsible for payment”-- that is, the plaintiff “could

collect all or any portion of the award from any judgment debtor with available

assets.” Id. at 588-89. The common law thus “permitted a plaintiff to place

the entire burden of fault on one defendant, who was then helpless to shift any

of the responsibility to any other joint defendants.” Tino v. Stout, 49 N.J. 289,

298 n.3 (1967).

                                       13
      In 1952, responding to the “injustice of the common law,” the

Legislature enacted the first of two statutes that now comprise our allocation-

of-fault statutory scheme, the Joint Tortfeasors Contribution Law. Ibid.; see

N.J.S.A. 2A:53A-1 to -5. The Law “was enacted to promote the fair sharing of

the burden of judgment by joint tortfeasors and to prevent a plaintiff from

arbitrarily selecting his or her victim.” Holloway v. State, 125 N.J. 386, 400-

01 (1991). In the Joint Tortfeasors Contribution Law, the Legislature afforded

contribution rights to joint tortfeasors, defined as “two or more persons jointly

and severally liable in tort for the same injury to person or property, whether

or not judgment has been recovered against all or some of them.” N.J.S.A.

2A:53A-1. Under the statute, a defendant who paid the injured person more

than that defendant’s pro rata2 share of a judgment -- the total judgment

divided by the total number of defendants -- was “entitled to recover the

excess from the remaining tortfeasors.” Young, 123 N.J. at 589; see also

Blazovic v. Andrich, 124 N.J. 90, 103 (1991) (noting that under the Law, a

joint tortfeasor’s pro rata share of a damages verdict was determined “simply




2
  “Pro rata” is defined as “[p]roportionately; according to an exact rate,
measure, or interest.” Black’s Law Dictionary 1475 (11th ed. 2019) (adding as
an example to illustrate how the term is used, “the liability will be assessed pro
rata between the defendants”).
                                       14
by dividing the total verdict by the number of available tortfeasors, that is,

those solvent tortfeasors not beyond the reach of process”).

      The Joint Tortfeasors Contribution Law is silent as to the effect of a

settlement between a plaintiff and a joint tortfeasor on the damages imposed

on the remaining tortfeasors; the Legislature left that determination to case

law. See N.J.S.A. 2A:53A-1 to -5; Young, 123 N.J. at 589 (describing the

Joint Tortfeasors Contribution Law as a contribution statute “of a rather simple

kind that declares the right to contribution and leaves most questions to the

courts” (quotation omitted; no alterations indicated)).

      Early case law applying the Joint Tortfeasors Contribution Law entitled

non-settling defendants to a credit against the judgment, calculated by

determining what the settling defendant would have paid as a pro rata share of

the judgment. Judson v. Peoples Bank & Tr. Co. of Westfield, 17 N.J. 67, 92-

94 (1954). The pro rata credit reflected “the settler’s fair share of the amount

of the verdict -- regardless of the actual settlement”; it therefore “represent[ed]

the judicial implementation of the statutory right to contribution,” obviating

the need for the non-settling defendants to pursue a contribution action against

the settling defendant. Young, 123 N.J. at 591.

      Thus, in cases decided under the Joint Tortfeasors Contribution Law

prior to the enactment of the Comparative Negligence Act, “a settlement with a

                                        15
joint tortfeasor, even though for less than a pro rata share of the total claim,

reduced the plaintiff’s total claim against the nonsettling codefendant or

codefendants by the pro rata share and thus barred contribution from the

settling tortfeasor,” who had no further liability to any party. Cartel Cap.

Corp. v. Fireco of N.J., 81 N.J. 548, 569 (1980). The amount of the pro rata

credit was determined by dividing the judgment by the number of defendants

in the case and involved no assessment of the settling party’s fault. Ibid.

                                         2.

      When it enacted the Comparative Negligence Act in 1972, the

Legislature fundamentally altered the method by which courts determine the

impact of the plaintiff’s settlement with one joint tortfeasor on the liability of

the remaining non-settling tortfeasors. The Act’s key reform ameliorated the

harsh consequences of the doctrine of contributory negligence, which had

barred any recovery under the common law. N.J.S.A. 2A:15-5.1.3 The

Legislature also prescribed a procedure by which the factfinder assesses each


3
  Under the Comparative Negligence Act, the plaintiff’s contributory
negligence does “not bar recovery in an action . . . to recover damages for
negligence resulting in death or injury to person or property,” as long as the
plaintiff’s negligence “was not greater than the negligence of the person
against whom recovery is sought or was not greater than the combined
negligence of the persons against whom recovery is sought.” N.J.S.A. 2A:15 -
5.1. The Legislature determined, however, that “[a]ny damages sustained shall
be diminished by the percentage sustained of negligence attributable to the
person recovering.” Ibid.
                                        16
joint tortfeasor’s percentage of fault and the court molds the judgment in

accordance with that assessment. N.J.S.A. 2A:15-5.2(a) provides in part that,

             [i]n all negligence actions and strict liability actions in
             which the question of liability is in dispute, . . . the trier
             of fact shall make the following as findings of fact:

                    (1) The amount of damages which would be
                    recoverable by the injured party regardless of any
                    consideration of negligence or fault, that is, the
                    full value of the injured party’s damages.

                    (2) The extent, in the form of a percentage, of
                    each party’s negligence or fault. The percentage
                    of negligence or fault of each party shall be based
                    on 100% and the total of all percentages of
                    negligence or fault of all the parties to a suit shall
                    be 100%.

      After the jury, or the judge acting as factfinder in a bench trial, assesses

each tortfeasor’s percentage of fault, the judge “mold[s] the judgment from the

findings of fact made by the trier of fact.” N.J.S.A. 2A:15-5.2(d).

      As later amended, the Comparative Negligence Act authorizes the

plaintiff to recover

             a. The full amount of the damages from any party
             determined by the trier of fact to be 60% or more
             responsible for the total damages.

             ....

             c. Only that percentage of the damages directly
             attributable to that party’s negligence or fault from any
             party determined by the trier of fact to be less than 60%
             responsible for the total damages.
                                          17
             [N.J.S.A. 2A:15-5.3(a), (c).]

      The Legislature incorporated the right of contribution prescribed by the

Joint Tortfeasors Contribution Law into the Comparative Negligence Act’s

fault-based allocation scheme by allowing “[a]ny party who is compelled to

pay more than his percentage share [to] seek contribution from the other joint

tortfeasors.” N.J.S.A. 2A:15-5.3(e). When the two statutes are applied in

tandem, the percentage of a total judgment assessed against a joint tortfeasor is

determined not by pro rata allocation of damages, but by the factfinder’s

determination of the fault of each tortfeasor and, in cases involving

contributory negligence, the fault of the plaintiff. See N.J.S.A. 2A:15-

5.1, -5.2, -5.3.

      Thus, “[t]he pro rata contribution scheme of the Joint Tortfeasors

Contribution Law has been eclipsed by the percentage-liability formula

established by [N.J.S.A. 2A:15-5.2 and -5.3].” Young, 123 N.J. at 592; see

also Cartel Cap., 81 N.J. at 569 (“[T]he Legislature has seen fit to redefine the

‘pro rata’ allocation to be a party’s ‘percentage share’ in the contribution

scheme between and among joint tortfeasors.” (quoting Rogers v. Spady, 147

N.J. Super. 274, 277 (App. Div. 1977))).

      “When applied together, the Comparative Negligence Act and Joint

Tortfeasors Contribution Law implement New Jersey’s approach to fair
                                        18
apportionment of damages among plaintiffs and defendants, and among joint

defendants.” Town of Kearny v. Brandt, 214 N.J. 76, 97 (2013) (no alterations

indicated) (quoting Erny v. Estate of Merola, 171 N.J. 86, 99 (2002)). The

Comparative Negligence Act and the Joint Tortfeasors Contribution Law

together “promote ‘the distribution of loss in proportion to the respective faults

of the parties causing that loss’” and ensure “that damages are ordinarily

apportioned to joint tortfeasors in conformity to the factfinder’s allocation of

fault.” Jones v. Morey’s Pier, Inc., 230 N.J. 142, 160 (2017) (quoting Town of

Kearny, 214 N.J. at 102).

      Like the Joint Tortfeasors Contribution Law, the Comparative

Negligence Act does not address the effect of one joint tortfeasor’s settlement

with the plaintiff on the damages imposed on non-settling tortfeasors. See

N.J.S.A. 2A:15-5.1, -5.2, -5.3. In Young, however, we “implicitly recognized

‘that a defendant who settles and is dismissed from the action remains a

“party” to the case for the purpose of determining the non-settling defendant’s

percentage of fault.’” Town of Kearny, 214 N.J. at 100 (quoting Brodsky v.

Grinnell Haulers, Inc., 181 N.J. 102, 113 (2004)). We held that a non-settling

defendant who provides “fair and timely notice” of intent to seek an allocation

of fault to a settling defendant at trial, and then proves the settling defendant’s

fault, is entitled to such an allocation, even if that defendant has filed no

                                        19
crossclaim against the settling defendant. Young, 123 N.J. at 596-97; accord

R. 4:7-5(c); Krzykalski v. Tindall, 232 N.J. 525, 535-36 (2018); Town of

Kearny, 214 N.J. at 100. As we explained in Town of Kearny,

            [W]hen a defendant ceases to participate in the case by
            virtue of a settlement, a non-settling defendant who
            meets the relevant requirements as to notice and proof
            may obtain an allocation of fault to the settling
            defendant. The settling defendant does not pay any
            portion of the judgment; any percentage of fault
            allocated to the settling defendant operates as a credit
            to the benefit of the defendants who remain in the case.

            [Town of Kearny, 214 N.J. at 100 (citing Young, 123
            N.J. at 596-97).]

      Thus, under the Legislature’s allocation-of-fault statutory scheme as

similarly construed in Young, the plaintiff’s settlement with one joint

tortfeasor may afford a credit to non-settling tortfeasors against the plaintiff’s

recovery. See ibid.

      That credit, however, is not a pro rata credit based on the number of

defendants remaining in the case. Young, 123 N.J. at 592; accord Johnson v.

Am. Homestead Mortg. Corp., 306 N.J. Super. 429, 436 (App. Div. 1997).

Nor is it a pro tanto credit premised on the amount paid by the settling

defendant to the plaintiff. Johnson, 306 N.J. Super. at 436-37. The credit,

instead, is based on the factfinder’s allocation of fault to the settling defendant

at trial, with the non-settling defendant bearing the burden of proving the
                                        20
settling defendant’s fault. See Rowe v. Bell & Gossett Co., 239 N.J. 531, 552-

55 (2019); Town of Kearny, 214 N.J. at 100-01; Young, 123 N.J. at 591-92.

      Indeed, unless the non-settling joint tortfeasor provides fair and timely

notice and proves the settling defendant’s fault at trial, “there is simply no

right in the adjudicated tortfeasors to a reduction of their own separately -

allocated responsibility for the verdict,” and the settlement has no effect on the

damages imposed on the non-settling parties. Johnson, 306 N.J. Super. at 437;

see also Rowe, 239 N.J. at 555-56.

                                         3.

      To summarize, our law governing allocation of damages to non-settling

joint tortfeasors provides the following core principles.

      First, when the Legislature enacted the Comparative Negligence Act, it

abandoned common-law pro rata allocation of damages in favor of the

factfinder’s assessment of the percentage of fault attributable to the alleged

joint tortfeasors and, if contributory negligence is proven, to the plaintiff.

N.J.S.A. 2A:15-5.2, -5.3.

      Second, under the Joint Tortfeasors Contribution Law and the

Comparative Negligence Act, the plaintiff’s settlement with a joint tortfeasor

does not afford to the remaining tortfeasors a pro rata credit premised on the

number of defendants or a pro tanto credit based on the amount of the

                                        21
settlement. See N.J.S.A. 2A:15-5.2, -5.3; N.J.S.A. 2A:53A-1. Instead, the

non-settling defendant must provide timely notice and prove the fault of a

settling defendant in order to obtain a credit against the total verdict based on

the factfinder’s assignment of a percentage of fault to the settling defendant.

Ibid.; see also Krzykalski, 232 N.J. at 535-36; Young, 123 N.J. at 595-96;

Restatement (Third) of Torts: Apportionment of Liability (Third Restatement)

§ 16 (Am. Law Inst. 2000) (addressing the effect of a tortfeasor’s settlement

on the plaintiff’s recovery from other jointly and severally liable tortfeasors) .

      Third, in joint tortfeasor cases decided under the Comparative

Negligence Act, neither the court nor the jury considers the terms of the

settlement agreement, and the settling defendant has no further exposure

beyond the terms of that agreement. See Rowe, 239 N.J. at 554 (noting that

the Court construes the “statutory scheme to authorize an allocation of fault to

a settling defendant in appropriate settings, without regard to the amount of the

settlement”); Johnson, 306 N.J. Super. at 436 (“[A] plaintiff is entitled to

retain the proceeds of the pretrial settlement as well as the full jury verdict as

allocated among all other defendants.”). Depending on the terms of the

settlement and the outcome of the trial, the allocation-of-fault procedure may

provide a strategic advantage to either the plaintiff or the non-settling joint

tortfeasors. See Young, 123 N.J. at 599 (observing that a plaintiff “cannot

                                        22
complain if the credit works to his or her disadvantage, because any reduction

in a plaintiff’s recovery is directly attributable to the acceptance of less than

the settler’s share of total recoverable damages”); Rogers, 147 N.J. Super. at

278 (“[I]f [a] plaintiff makes a particularly good bargain in settlement and the

ultimate negligence found attributable to the settling defendant would have

resulted in a judgment for less than the amount of [the] settlement, plaintiff

will benefit by the excess amount.”).

      Those principles inform our consideration of the successive-tortfeasor

setting of this appeal.

                                         B.

                                         1.

      In successive-tortfeasor cases, the plaintiff alleges that the harm was

caused by two or more independent torts that occurred at different times and

are distinct from one another. See, e.g., Campione, 150 N.J. at 168-70 (stating

that the plaintiff alleged harm from sequential motor vehicle accidents);

Ciluffo, 146 N.J. Super. at 478-80 (noting that the plaintiff claimed to have

been harmed by a combination of her original injury and subsequent medical

malpractice); see also Mahoney, Forte & Turpan, N.J. Personal Injury

Recovery § 14:8-1 (2021) (observing that successive-tortfeasor allocation

issues may arise when “the injured party settled with one tortfeasor and then

                                        23
instituted separate litigation against a person whose subsequent negligence

aggravated the initial tort,” and that “[t]he subsequent aggravation in those

cases typically occurred as a result of medical malpractice”).

      In contrast to the joint-tortfeasor situations that our courts routinely

encounter, successive-tortfeasor settings have been analyzed in few appellate

decisions. Indeed, when Ciluffo was decided, neither this Court nor the

Appellate Division had addressed the allocation-of-damages question in a

successive-tortfeasor case.

                                        2.

      In Ciluffo, the plaintiff sustained a neck injury in an accident at a

friend’s home. 146 N.J. Super. at 479. She was initially treated by a physician

at a hospital emergency room and sent home with a cervical collar and

medication. Ibid. The following day, a radiologist reviewed the plaintiff’s x-

rays, summoned her back to the hospital, and ordered further testing, which

revealed a fracture of her cervical spine. Ibid. During her treatment for the

fracture, the plaintiff developed pneumonia and other complications. Id. at

479-80.

      The Ciluffo plaintiff claimed that the owner of the property where she

was injured was liable for her injuries and also asserted a medical malpractice

claim against her treating physician on the ground that the delay in her

                                        24
treatment prolonged her recovery. Ibid. After the plaintiff settled her claim

against the property owner for $30,000, the trial court dismissed her medical

malpractice claim against the physician on two grounds: her failure to proffer

evidence that the delay in her treatment caused her medical complications, and

her settlement with the property owner, which the court viewed to encompass

all of the damages that the plaintiff had suffered. Id. at 480. The plaintiff

appealed. Id. at 478-79.

      Noting that “[w]e are not dealing with a case of joint tortfeasors,” id. at

483, the Appellate Division did not premise its decision in Ciluffo on the

allocation-of-fault scheme set forth in the Joint Tortfeasors Contribution Act

and the Comparative Negligence Act.4 Instead, the court invoked this Court’s

ruling in Daily v. Somberg that a “plaintiff’s settlement with and release of [an

initial tortfeasor] would not release” the plaintiff’s treating physicians “unless

the release was intended to have that effect.” Id. at 481-82 (citing Daily, 28

N.J. 372, 384 (1958)). In Ciluffo, the Appellate Division also relied on its

decision in Knutsen v. Brown, which construed a judgment against an initial




4
  The Comparative Negligence Act became effective on August 22, 1973. See
L. 1973, c. 146, §§ 1 to 3 (codified at N.J.S.A. 2A:15-5.1, -5.2, -5.3). The Act
thus took effect after the Ciluffo plaintiff’s injuries but before the Appellate
Division issued its decision in that appeal. See Ciluffo, 146 N.J. Super. at 476,
479-80.
                                         25
tortfeasor to also compensate the plaintiff for his claims against subsequent

tortfeasors. Ibid. (citing Knutsen, 96 N.J. Super. 229, 235 (App. Div. 1967)).

      Based on those decisions, the Appellate Division reasoned in Ciluffo

that an initial tortfeasor “is potentially liable for all the natural and proximate

injuries that flow from the initial tort,” and that the plaintiff’s recovery against

the first tortfeasor “may include payment for some or all of the injuries later

suffered at the hands of a second tortfeasor.” Id. at 482 (citing Knutsen, 96

N.J. Super. at 235). The Appellate Division directed trial courts to assess the

“injuries caused by the successive independent tortfeasor” and compare them

“with the damages recoverable for all of [the plaintiff’s] injuries,” so that the

plaintiff would not obtain a double recovery. Id. at 482-83. It concluded that

based on its assessment of the settling parties’ intent, a trial court could award

the second tortfeasor -- the plaintiff’s treating physician -- a pro tanto credit

based on the amount of the settlement against the plaintiff’s potential recovery

at trial. Ibid. The Ciluffo court explained that

             [i]f the settlement exceeds plaintiff’s total provable
             damages she would be entitled to no further recovery
             from [the physician]. If the settlement exceeds the
             amount of her provable damages minus the damages
             caused by [the physician], the amount of such excess
             should be credited against the damages assessed solely
             for the harm caused by [the physician]. If the
             settlement is less than the amount of her total provable
             damages minus the damages caused solely by [the
             physician], plaintiff should recover the full amount of
                                         26
             damages assessed against [the physician] alone for the
             pain and suffering allegedly endured by her during the
             delay in treatment within the first 24 hours.

             [Ibid.]

      The Appellate Division accordingly reversed the trial court’s decision

dismissing the medical malpractice claim in Ciluffo, and remanded the matter

for a new trial. Id. at 483.5




5
   The Appellate Division invoked Ciluffo in several subsequent decisions but
did not apply the pro tanto credit in the circumstances of those cases. See,
e.g., Clark v. Univ. Hosp.-UMDNJ, 390 N.J. Super. 108, 119-21 (App. Div.
2006) (recognizing the Ciluffo procedure but affirming the trial court’s
decision to apportion damages between the initial and subsequent tortfeasors
instead of awarding a pro tanto credit to the second tortfeasor); Mitchell v.
Procini, 331 N.J. Super. 445, 457 (App. Div. 2000) (reiterating the holding of
Ciluffo, but declining to award a pro tanto credit to the non-settling defendant
because the plaintiff’s contributory negligence “makes it impossible to
determine whether plaintiff received full compensation for the acts of the
successive tortfeasor”); New Milford Bd. of Educ. v. Juliano, 219 N.J. Super.
182, 187 (App. Div. 1987) (citing Ciluffo for the proposition that “a tortfeasor
is responsible for all damages that naturally and proximately flow from the
initial tort, including the consequences of medical malpractice in treating the
injuries caused by his wrong,” but addressing only the plaintiff’s right to seek
indemnification from the defendant doctors); Gold v. Aetna Life & Cas. Ins.
Co., 233 N.J. Super. 271, 278-79 (App. Div. 1989) (“remand[ing] for entry of
an order requiring submission to arbitration” and an assessment of the amount
of the plaintiffs’ damages to determine whether the plaintiffs might be entitled
to more than they had already received from a settlement, with an allocation of
credits, if necessary); Lewis v. Preschel, 237 N.J. Super. 418, 421-22 (App.
Div. 1989) (remanding for a new trial because the jury was not instructed to
consider “the extent to which the [defendant’s] malpractice, as distinct from
the accident-caused initial injury, contributed to the damages proved”).
                                        27
                                        C.

                                        1.

      Although we have not previously considered the precise issue raised by

this appeal, we briefly addressed the allocation of damages to successive

tortfeasors in Campione, 150 N.J. at 184-85. There, the plaintiff was injured

in a motor vehicle accident involving two collisions less than a minute apart.

Id. at 168-69. The jury awarded $750,000 in damages to the plaintiff and

assigned percentages of fault to several defendants involved in one or both

collisions, but it was unable to allocate $450,000 of the damages to either the

first or second collision. Id. at 171-72. Absent a jury determination as to that

portion of the damages, the trial court divided those damages between two

defendants and molded the verdict accordingly. Ibid.

      The Appellate Division in Campione rejected the trial court’s allocation

of liability as “an invasion of the jury’s province.” Id. at 173. It held,

however, that when a court determines in a successive-tortfeasor case that the

damages are indivisible and cannot be allocated with reasonable certainty, it

should impose joint and several liability on the defendants involved in both

causative events. Ibid.

      Reversing the Appellate Division’s determination and reinstating all but

one aspect of the trial court’s judgment, we acknowledged that the

                                        28
Comparative Negligence Act “does not specifically address the jury’s

responsibility in cases involving injuries sustained in successive accidents.”

Id. at 184. We inferred, however, “that the legislative objective would be

achieved by requiring juries to apportion damages between the successive

accidents and to apportion fault among the parties responsible for each

accident.” Ibid. We added a series of “observations,” which we categorized as

“unnecessary to our disposition”:

            In our view, the Act contemplates an allocation of
            damages caused by successive accidents in order to
            effectuate the allocation of liability among the
            responsible defendants. At the conclusion of a trial
            where allocation of damages among multiple
            tortfeasors is an issue, the trial court is to determine, as
            a matter of law, whether the jury is capable of
            apportioning damages. The absence of conclusive
            evidence concerning allocation of damages will not
            preclude apportionment by the jury, but will necessarily
            result in a less precise allocation than that afforded by
            a clearer record. If the court establishes as a matter of
            law that a jury would be incapable of apportioning
            damages, the court is to apportion damages equally
            among the various causative events. If the court
            concludes that the jury would be capable of
            apportioning damages, the jury should be instructed to
            do so.

            [Id. at 184-85 (citations omitted).]

      We thus proposed in Campione a two-step analysis in successive-

tortfeasor cases tried before a jury in which the plaintiff does not settle with

any defendant prior to trial. Id. at 184-85. First, if the court determines that
                                        29
the jury is capable of dividing the plaintiff’s damages between the first and

second causative events, it instructs the jury to identify the quantum of

damages caused by the first causative event and the quantum of damages

caused by the second causative event. Ibid. Next, as to each causative event,

the jury apportions a percentage of fault to each party alleged to have caused

that event. Ibid.; see also Mahoney, Forte & Turpan, § 15:1-1 (“[W]hen

separate elements of damages are attributable to different, but related, events, a

two-step process may be necessary. The trier of fact may be required to

apportion damages among two or more causative events, and then to allocate

fault among the parties responsible for each event.”).

                                        2.

      The allocation-of-damages process described in Campione closely

resembles the approach adopted in section 26 of the Third Restatement of

Torts. That section provides as follows:

            (a) When damages for an injury can be divided by
            causation, the factfinder first divides them into their
            indivisible component parts and separately apportions
            liability for each indivisible component part under
            Topics 1 through 4 [of this Restatement].

            (b) Damages can be divided by causation when the
            evidence provides a reasonable basis for the factfinder
            to determine:

                  (1) that any legally culpable conduct of a party or
                  other relevant person to whom the factfinder
                                       30
                   assigns a percentage of responsibility was a legal
                   cause of less than the entire damages for which
                   the plaintiff seeks recovery and

                   (2) the amount of damages separately caused by
                   that conduct.

            Otherwise, the damages are indivisible and thus the
            injury is indivisible. Liability for an indivisible injury
            is apportioned under Topics 1 through 4.

            [Third Restatement § 26.]

      As the Restatement’s drafters explained, the two-step procedure

“effectuates the basic policies of causation and comparative responsibility. It

does not make a plaintiff or a defendant responsible for damages that person

did not cause, and it apportions liability among persons causing any

component part according to that person’s comparative share of

responsibility.” Id. at cmt. d.

                                        IV.

                                        A.

      Against that backdrop, we conclude that the Ciluffo pro tanto credit to a

non-settling defendant in a successive-tortfeasor case cannot be reconciled

with our statutory and case law as it stands today. We share the Appellate

Division’s view that the Ciluffo credit is “a vestige of the common law and has

no support in our current jurisprudence.” Glassman, 465 N.J. Super. at 446.


                                        31
       First, although the Ciluffo pro tanto credit found support in pre-

Comparative Negligence Act common law jurisprudence, such as this Court’s

opinion in Daily and the Appellate Division’s decision in Knutsen, that credit

diverges from the legislative intent expressed in the Comparative Negligence

Act.

       We acknowledge that the Legislature did not address successive-

tortfeasor settings in the Act. See N.J.S.A. 2A:15-5.2, -5.3. The statute’s

procedure for the allocation of a percentage of fault, premised in part on the

right of contribution among joint tortfeasors, applies only to cases in which the

responsible parties are alleged to have collectively caused a single harm. Ibid.;

see also N.J.S.A. 2A:53A-3 (prescribing a right of contribution for joint

tortfeasors).

       We agree with the Appellate Division, however, that the Comparative

Negligence Act’s legislative goal of promoting fault-based allocation of

damages provides general guidance for successive-tortfeasor situations.

Glassman, 465 N.J. Super. at 452-53. The Legislature clearly expressed that

the burden of a damages award should be apportioned not by arbitrary factors

such as the number of defendants named in a case, but by the jury’s

determination of each party’s degree of fault. N.J.S.A. 2A:15-5.2, -5.3. Like

the common-law pro rata credit for a non-settling party rejected by the

                                        32
Legislature in the Comparative Negligence Act, the common-law pro tanto

credit prescribed by Ciluffo, untethered to an assessment of any party’s fault,

may give rise to arbitrary results. In short, the Ciluffo credit is not consonant

with the legislative goal expressed in the current statutory allocation-of-fault

scheme.

      Second, the pro tanto credit prescribed in Ciluffo is premised on the

assumption that when they settled their dispute, the plaintiff and the initial

tortfeasor may have intended to resolve some or all of the plaintiff’s claims

against the successive tortfeasors as well as the claim against the settling

tortfeasor. Ciluffo, 146 N.J. Super. at 482-83. Ciluffo thus mandates that the

trial court ascertain whether the settlement reflects the parties’ mutual intent to

resolve claims against non-settling defendants as well as claims against the

defendant settling the case, regardless of whether the settlement agreement

reveals any hint of such an intent. Ibid. As the Appellate Division has

observed, however, “factual and legal issues in the context of settlement

negotiations are rarely so clear-cut as to permit a realistic apportionment of the

settlement amount.” Crispin v. Volkswagenwerk AG, 248 N.J. Super. 540,

570 (App. Div. 1991). Consequently, a court applying Ciluffo may be

compelled to premise a pro tanto credit on nothing more than guesswork.




                                        33
       We thus agree with the Appellate Division that that the pro tanto credit

for non-settling defendants in successive-tortfeasor cases is incompatible with

our statutory allocation-of-fault scheme and our case law as it has developed in

the four decades since Ciluffo was decided. Glassman, 465 N.J. Super. at 446-

69. We overrule Ciluffo.

                                        B.

       Our comparative-fault statutory scheme, our decision in Campione, and

section 26 of the Third Restatement of Torts suggest an equitable method of

apportioning damages in successive-tortfeasor cases in which the plaintiff has

alleged that multiple causative events caused the harm and has settled with the

initial tortfeasor prior to trial.6

       The initial stage of the procedure is the jury’s apportionment of damages

to each causative event, if the damages are divisible and thus can be

apportioned, as in this case.7


6
  The jury should, of course, apportion damages only if it determines that the
plaintiff has proven by a preponderance of the evidence the liability of one or
more non-settling defendants. See, e.g., Model Jury Charges (Civil), 1.12(o),
“Damages” (approved Nov. 1998) (providing instructions “on the law
governing damages” for the jury to consider in the event that it “finds in favor
of plaintiff” on the liability issue).
7
  Divisible damages “can occur in a variety of circumstances,” including “in
cases involving serial injuries, regardless of the length of time between the
injuries.” Third Restatement § 26 cmt. f. “Damages are indivisible, and thus
the injury is indivisible, when all legally culpable conduct of the plaintiff and
                                         34
      In the first step of that apportionment process, the non-settling defendant

alleged to be responsible for the second causative event may present proof of

the damages suffered by plaintiff as a result of the first causative event. See

Campione, 150 N.J. at 184; Third Restatement § 26. Among other evidence,

the defendant may rely on the plaintiff’s previous assertions in pleadings or

discovery about the alleged fault of the initial tortfeasor and the damages

resulting from the first causative event. A plaintiff who previously asserted in

pleadings or discovery that the initial tortfeasor was negligent may not take the

opposite position at trial. Cf. Bhagat v. Bhagat, 217 N.J. 22, 36 (2014) (“A

party who advances a position in earlier litigation that is accepted and permits

the party to prevail in that litigation is barred from advocating a contrary

position in subsequent litigation to the prejudice of the adverse party.”);

McCurrie v. Town of Kearny, 174 N.J. 523, 533 (2002) (holding that the

defendant municipality’s “about-face is a blatant violation of the principle of

judicial estoppel, which precludes a party from taking a position contrary to

the position he has already successfully espoused in the same or prior

litigation”). In such a setting, however, the plaintiff may urge the jury to




every tortious act of the defendants and other relevant persons caused all the
damages.” Id. at cmt. g.
                                       35
apportion only a minor component of the damages -- or none at all -- to the

first causative event.

      Next, the trial court should instruct the jury to quantify the damages

resulting from the first causative event. Campione, 150 N.J. at 184-85; Third

Restatement § 26(a). In a case such as this, in which the first causative event

alleged is Collum-Glassman’s accident at Juanito’s, the court should instruct

the jury to decide what amount of damages, if any, the plaintiff suffered as a

result of that accident. To prevent a double recovery, the damages that the

jury attributes to the first causative event -- here, the plaintiff’s accident at

Juanito’s -- should not be included in any judgment entered against the

Medical Defendants.

      The trial court should not disclose to the jury the amount paid by the

initial tortfeasor to settle with the plaintiff; the settlement amount has no

bearing on the jury’s inquiry. See Jones, 230 N.J. at 162; Town of Kearny,

214 N.J. at 103-04; Young, 123 N.J. at 595-96. Nor should the trial court

charge the jury to assign a percentage of fault to any settling tortfeasor

involved in that initial causative event, or to make any other determination

regarding that event. The plaintiff’s settlement with the tortfeasors allegedly

responsible for that initial causative event obviates the need for any further

inquiry regarding that event.

                                         36
      The trial court should also instruct the jury to determine the amount of

damages that resulted from the second causative event. In this case, if the jury

determines that the plaintiff has proven his claim that one or more of the

Medical Defendants committed medical malpractice, it should be directed to

then decide what amount of damages, if any, the plaintiff suffered as a result

of that malpractice. The amount of damages that the jury attributes to the

second causative event -- the medical malpractice -- would constitute the total

damages awarded to plaintiff in the judgment to be entered by the trial court.

      In the second stage of the apportionment process, the trial court should

instruct the jury to apportion fault among the non-settling defendants as joint

tortfeasors, in accordance with N.J.S.A. 2A:15-5.2(a). Campione, 150 N.J. at

184.8 In this case, if the jury were to conclude that plaintiff proved the

liability of one or more of the Medical Defendants for medical malpractice, the

jury would assign a percentage of fault to any such defendant, with the

percentages adding up to one hundred percent. N.J.S.A. 2A:15-5.2(a)(2). The

court would then mold the total judgment -- the amount of damages attributed

by the jury to the medical malpractice -- in accordance with the percentage of

fault allocated to each defendant. N.J.S.A. 2A:15-5.2(d).


8
  In a case in which the non-settling defendants prove the plaintiff’s
contributory negligence in the second causative event, the jury would also
allocate a percentage of fault to the plaintiff pursuant to N.J.S.A. 2A:15-5.2.
                                         37
                                       C.

      We recognize that this two-stage apportionment process for successive

tortfeasors is more complex than the familiar procedure conducted in joint-

tortfeasor cases involving settling defendants. See Town of Kearny, 214 N.J.

at 100; Young, 123 N.J. at 596-97. In the unusual setting of a successive-

tortfeasor case, apportionment will require careful oversight by our skilled and

seasoned civil trial courts.

      We share the Appellate Division’s view, however, that this process

furthers the Legislature’s intent when it enacted the Comparative Negligence

Act because it ensures that damages are allocated by the factfinder based on

the evidence presented at trial. Glassman, 465 N.J. Super. at 457. Depending

on the amount of the settlement and the jury’s determinations based on the

evidence, apportionment of damages may provide a strategic advantage to a

plaintiff, or it may operate to the non-settling defendants’ advantage. As the

Appellate Division observed, the process “is fair and wholly consonant with

the developments in our law since Ciluffo was decided.” Id. at 469.

                                       V.

      The judgment of the Appellate Division is affirmed as modified, and the

matter is remanded to the trial court for further proceedings in accordance with

this opinion.

                                       38
    CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
FERNANDEZ-VINA, SOLOMON, and PIERRE-LOUIS join in JUSTICE
PATTERSON’s opinion.




                             39